Citation Nr: 0217068	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic ingrown 
toenails.

(The issues of entitlement to service connection for the 
residuals of a skull fracture to the right temple and for 
stomach pain secondary to medication will be addressed in a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the San Diego, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

[The Board is undertaking additional development on the 
issues of entitlement to service connection for residuals of 
a right temple skull fracture and for stomach pain secondary 
to medication pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing the appellant's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.]


FINDING OF FACT

The veteran is not shown to have ingrown toenail disability.


CONCLUSION OF LAW

Service connection for an ingrown toenail disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  Although the issue on 
appeal was initially denied as not well grounded, the RO re-
adjudicated and denied the claim on the merits in a May 2001 
supplemental statement of the case (SSOC).  The veteran and 
his representative were notified of the VCAA provisions by 
correspondence dated in February 2001, and the RO re-
adjudicated the claim in accordance with these provisions in 
the May 2001 SSOC.  These documents adequately notified the 
veteran of the evidence necessary to substantiate the matter 
on appeal and of the action to be taken by VA. As the 
veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation 
examinations pertinent to his claim in October 1998 and in 
December 1999.  Medical evidence sufficient for an adequate 
determination of the present matter on appeal has been 
obtained.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would 
warrant a remand; and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The 
U.S. Court of Appeals (Federal Circuit) has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records show that the veteran was treated 
for ingrown toenails in May 1976 and March 1994.  The March 
1994 report noted the veteran had undergone 3 previous 
toenail removal procedures, and had experienced problems at 
the nail beds of both great toes.  The present treatment 
plan involved removal of the medial and lateral aspects of 
the left great toenail and scraping of the nail beds to 
avoid future problems.  In a statement provided in 
association with his retirement examination report of 
medical history the veteran described having undergone 
toenail surgery during active service.  He complained of 
numbness in the toes, and stated it felt like the right toe 
had a fracture.  A subsequent podiatry examination noted a 
diagnosis of hallux valgus but provided no opinion as to any 
present ingrown toenail disorder or present residuals of 
toenail surgery.

An October 1998 VA examination report includes diagnoses of 
bilateral ingrown toenails of the large toes, onychomycosis, 
and hallux valgus.  Examination revealed that the medial and 
lateral aspects of the first toenails were trimmed, and that 
there was no current evidence of ingrown toenails.  A 
December 1999 examination report also noted that the 
veteran's toenails were not presently ingrown.  Service 
connection has been established for hallux valgus of both 
feet and for onychomycosis.

The Board finds that service connection for ingrown toenails 
is not warranted.  Recent VA medical findings are persuasive 
that the veteran does not have present ingrown toenail 
disability.  Although service medical reports show that he 
was treated for recurrent ingrown toenail problems, a March 
1994 report indicates treatment was undertaken to avoid 
further problems.  There is no evidence that the disorder 
has recurred since that treatment.  In the absence of any 
present ingrown toenail disability, the Board finds the 
veteran's claim must be denied.  See Gilpin, 155 F.3d 1353.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for ingrown toenails is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

